Exhibit 10.1

 

THIS AGREEMENT made the November 17, 2005 by and among Golden Health Holdings,
Inc., a Nevada corporation (hereinafter the “Party A”), Joy Power International
Holdings Limited, a Hong Kong corporation and 100% owned by Golden Health
Holdings, Inc. (hereinafter the “Party B”) and Dalian Fengming International
Recreation Town Co., Limited, a company established in the People’s Republic of
China (hereinafter the “Party C”).

 

WHEREAS Party C operates and owns 100% beneficial interests in Dalian Fengming
International Recreation Town (hereinafter the “Recreation Town”); and

 

WHEREAS the Parties have entered into discussions and agreed the following
regarding the 100% beneficial interests in the Recreation Town. The Parties also
agreed that in case the context of this Agreement will contravene the relevant
laws and regulations in the People’s Republic of China (“China”), the Parties
will amend or revise this Agreement or enter into further supplemental
agreement(s) according to the spirit of this Agreement.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.             Party C shall sell its 100% beneficial interests in the
Recreation Town to Party B, according to its present open market value of
approximately US$10 million (RMB80 million) (the “Selling Price”).

 

2.             Because Party B is a wholly-owned subsidiary of Party A, Party C
now accepts the issuance of 32,000 shares of Series B Non-Voting Convertible
Preferred Stock of Score One (the “Series B Shares”) by Party A as consideration
as full and final settlement of the Selling Price.  Party A confirms that such
Series B Shares shall be convertible into shares of Party A’s Common Stock at
any time after the six month anniversary of the issuance date at a conversion
rate of 1,000 shares of Common Stock for each share of Series B Stock (the
“Lock-up Period”).  Party A also has the right to redeem such 32,000 Series B
Shares for cash consideration of RMB38 million within any time during the
Lock-up Period.

 

3.             Party A also confirms that Party C shall have the option of
demanding Party A to redeem such 32,000 Series B Shares for cash consideration
of RMB38 million at the six month anniversary of the issuance date if Party C
elects not to convert such Series B Shares into shares of Party A’s Common Stock
after the Lock-up Period. If by then Party A is unable to redeem such 32,000
Series B Shares for cash consideration of RMB38 million, Party A will sell back
the 100% beneficial interests in the Recreation Town to Party C in order to
redeem such 32,000 Series B Shares.

 

4.             Party B confirms that there is no intention to change the
management of the Recreation Town.

 

--------------------------------------------------------------------------------


 

5.             Party C unconditionally and irrevocably undertakes to Party A and
Party B that from the date of issuance of the Series B Shares as the Closing
Date of the Agreement, up to the time when all formal legal procedures in China
in connection with transfer of 100% of the beneficial interests in the
Recreation Town to Party B are completed and all Chinese governmental approvals,
certificates and licenses are granted to Party B, all equity interests and
income generated from the 100% beneficial interests in the Recreation Town
should be properly accounted for Party B by Party C.  Party C shall no longer
entitle to any such equity interests and income.

 

6.             Party C confirms that the Series B Shares shall be issued in the
name of Ms. Hoi-Ho Kiu although the share certificate will be physically kept by
Party C upon its issuance until all relevant formal legal procedures in China in
connection with transfer of 100% of the beneficial interests in the Recreation
Town to Party B are completed and all Chinese governmental approvals,
certificates and licenses are granted to Party B.

 

7.             This Agreement shall be governed and construed in accordance with
the Laws of Nevada and the parties hereby submit the non-exclusive jurisdiction
of the Courts of Nevada.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.

 

 

By: /s/ Hoi-ho Kiu

 

Ms. Hoi-ho Kiu

CEO, for and on behalf of

Golden Health Holdings, Inc.

 

By: /s/ Hoi-ho Kiu

 

Ms. Hoi-ho Kiu

Secretary, for and on behalf of

Joy Power International Holdings Limited

 

By: /s/ Tian-lu Chen

 

Mr. Tian-lu Chen

Authorized Representative, for and on behalf of

Dalian Fengming International Recreation Town Co., Limited

 

2

--------------------------------------------------------------------------------